DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 02/18/2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 03/13/2019 and 08/19/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, method and computer program product (non-transitory computer-readable medium). 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:

(b) generating at least one new token associated with the at least one new payment device;
(c) linking the at least one new token to at least one old token;
(d) receiving a transaction request comprising the at least one old token; and
(e) communicating the at least one new token that is linked to the at least one old token to an issuer for processing of the transaction request.

The steps of (a) receiving an update request to update stored transaction information, the update request identifying at least one old payment device and at least one new payment device; (b) generating at least one new token associated with the at least one new payment device; (c) linking the at least one new token to at least one old token; (d) receiving a transaction request comprising the at least one old token; and (e) communicating the at least one new token that is linked to the at least one old token to an issuer for processing of the transaction request under the broadest reasonable interpretation covers fundamental economic practices (including sales activities or behaviors; business relations) but for the recitation of generic computer components, in that the claims are directed towards the sales activities for completing a transaction using a new token associated with a new payment device, such as a credit card, that replaces an old token associated with an old payment device in the transaction request.   That is other than reciting a server, at least one processor, at least one database, an issuer, and a computer program product comprising at least one non-transitory computer-readable medium nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical a server, at least one processor, at least one database, an issuer, and a computer program product comprising at least one non-transitory computer-readable medium which are being used to perform the abstract idea.  The server, at least one processor, at least one database, issuer, and computer program product comprising at least one non-transitory computer-readable medium are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f)).    The specification does not provide any indication that the server, at least one processor, at least one database, issuer, and computer program product comprising at least one non-transitory computer-readable medium is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a server, at least one processor, at least one database, an issuer, and a computer program product comprising at least one non-transitory computer-readable medium to perform the steps of (a) receiving an update request to update stored transaction information, the update request identifying at least one old payment device and at least one new payment device; (b) generating at least one new token associated with the at least one new payment device; (c) linking the at least one new token to at least one old token; (d) receiving a transaction request comprising the at least one old token; and (e) communicating the at least one new token that is linked to the at least one old token to an issuer for processing of the transaction request amounts to no more than mere instructions to apply the exception using generic computer components.  
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-4 recite record keeping steps of modifying the status of a token, linking tokens together in a database, claim 5 further defines the abstract idea claiming the tokens are unique, and claims 6-7 are mitigating risk steps for declining transactions based on information stored in the database associated with the tokens, and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas. Claims 8-20 recite substantially similar ideas to claims 1-7 for being applied with the respective generic computer system and computer product.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Patterson, et al. (US Patent Application Publication 20100299230), “Patterson”.
As per claim 1, Patterson discloses:
A computer-implemented method for updating and processing payment device transaction tokens, the method comprising: [0008], [0026]
(a) receiving, with at least one processor, an update request to update stored transaction information, the update request identifying at least one old payment device and at least one new payment device; [0028], [0037], [0049], [0059-0060] see also fig. 5a showing the old and new account information for the user to submit whether to continue making recurring payments with the new In embodiments of the invention, "old account information" and "new account information" are typically associated with an old payment card and a new payment card, respectively… It may also include computer code or software may cause the processor to perform a method including (i) receiving, at the server computer, old account information associated with the user, wherein the old account information is to be replaced with new account information, (ii) generating a list of merchants associated with a set of recurring payments to the user, wherein the recurring payments are made using the old account information, (iii) providing the list of merchants to the user, and (iv) receiving a response from the user, the response indicating whether to continue processing recurring payments for the merchants using the new account information.
(b) generating, with at least one processor, at least one new token associated with the at least one new payment device; [0028], [0072], the account information akin to the token, In embodiments of the invention, "old account information" and "new account information" are typically associated with an old payment card and a new payment card, respectively. The old payment card and the new payment card can be issued from the same issuer (e.g., an issuing bank). They may include any suitable combination of account elements including an account number, an expiration date, a new CVV (card verification value) value, a new CVV2 value, a new address, a new phone number, etc. In some cases, many of the account elements in the old and new account information may differ. For example, the account number, the expiration date, the CVV, and CVV2 values associated with the new and old account information can be different…If the merchant is authorized to receive a recurring payment from the consumer 30, then the authorization request message may be modified with the new account information and the modified authorization request message is forwarded to the issuer 28 for approval.
(c) linking, with at least one processor and in at least one database, the at least one new token to at least one old token; [0039] Various databases may be in communication with the server computer 26(a). They may include an account linkage database 26(b)-1, which may store data linking old account information to new account information (and to authorized merchants), a bill payment selection database 26(b)-2 for storing merchant selection data from the consumer 30…
(d) receiving, with at least one processor, a transaction request comprising the at least one old token; and see fig. 8, In a recurring payment transaction, at a particular time (e.g., at the beginning of every week, month, year, etc.), an authorization request message comprising information including old account information, a merchant category code, a merchant identifier such as a merchant verification value or card acceptor value, a recurring payment indicator, and other information is forwarded from the merchant A 22 to the acquirer 24. After receiving the authorization request message, the authorization request message is then sent to and is received by the payment processing network 26 (step 705).
(e) communicating, with at least one processor, the at least one new token that is linked to the at least one old token to an issuer for processing of the transaction request. see fig. 8, [0072] If the merchant is authorized to receive a recurring payment from the consumer 30, then the authorization request message may be modified with the new account information and the modified authorization request message is forwarded to the issuer 28 for approval.

As per claim 2, Patterson discloses:
further comprising modifying, with at least one processor, a status of the at least one old token associated with the at least one old payment device to prevent the at least one old token from being communicated to issuers. [0029], and see fig. 8 where inactivated account numbers are replaced with new active account numbers, The old account information can be inactive or can be inactivated in the near future. For example, the current date might be January 1, 2011 and the old account information might include an expiration date of February 1, 2011, and the new account information may be activated on February 2, 2011. Between January 1, 2011 and February 1, 2011, the old account information can still be active, while after February 1, 2011 it is inactive. Thus, the old account information and the new account information may be active or inactive, depending on the circumstance.


As per claims 8, and 9, claims 8, and 9, recite substantially similar limitations to those found in claims 1, and 2, respectively.  Therefor claims 8, and 9 are rejected under the same art and rationale as claims 1, and 2.  Furthermore, Patterson discloses a system comprising a processor configured to execute instructions [0010].
As per claims 15, and 16, claims 15 and 16 recite substantially similar limitations to those found in claims 1, and 2, respectively.  Therefor claims 15 and 16 are rejected under the same art and rationale as claims 1, and 2.  Furthermore, Patterson discloses a non-transitory computer readable medium [0010, 0044].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Alterman, et al. (US Patent Application Publication 20160125405), “Alterman”.
As per claim 3, Patterson does not expressly disclose the following, Alterman, however discloses:
further comprising repeating steps (a)-(c) for a plurality of update requests, thereby linking three or more tokens in a chain, wherein a token generated in response to a most recent update request of the plurality of update requests is communicated to an issuer when processing the transaction request comprising any of the three or more tokens in the chain. [0063-0064], [0081], in re Hazra, MPEP 2144.04 duplication of parts, wherein naturally if an account that is already updated gets updated a second time, the accounts would be associated with one-another based on the updated information, further  Prior to the initiation of the transaction, the issuer may send one or more account update messages to, the transaction processing server computer. The account updates may include changes to the account information (e.g. account number (e.g. primary account number (PAN)), token, expiration date, security code, billing address, user name, etc.). The issuer may also include parameters in the account update message such as which transacting party can be notified of the changes to the account identifying information, and how the transaction processing server computer should handle transaction requests associated with the accounts that have new identifying information (e.g. decline transaction requests for blocked accounts on behalf of the issuer, etc.). Upon receiving the account update messages from the issuer, the transaction processing server computer may update account records stored at a secure storage, such as an account database, with the information received from the issuer. Updating account information for an account on the database may generate a flag or an update record for that account… Upon receiving the authorization request message, the transaction processing server computer may check the database to determine whether there is an update record associated with the account identified in the authorization request message… If there is an update record for the account, the transaction processing server computer may modify the authorization request message to replace the account information (received from the transacting party) with the new account information retrieved from the database and send the modified authorization request message to the issuer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Patterson with the ability to receive one or more account updates to the updates the account information associated with an old account as taught by Alterman, doing so ensures the transaction records are updated and the transaction request message has the update account information [0063-0064].  

As per claim 10, claim 10 recites substantially similar limitations to those found in claim 3.  Therefor claim 10 is rejected under the same art and rationale as claim 3.  Furthermore, Patterson discloses a system comprising a processor configured to execute instructions [0010].
As per claim 17, claim 17 recites substantially similar limitations to those found in claim 3.  Therefor claim 17 is rejected under the same art and rationale as claim 3.  Furthermore, Patterson discloses a non-transitory computer readable medium [0010, 0044].


Claim 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Dilly, et al. (US Patent Application Publication 20150032627), “Dill”.
As per claim 4, Patterson does not expressly disclose the following, Dill, however discloses:
wherein the at least one old token comprises a plurality of old tokens, step (b) further comprises generating, with at least one processor, the at least one new token for each old token, and step (c) further comprises linking, with at least one processor and in the at least one database, the at least one new token to each old token. [0063], [0109], [0146] see fig. 6, A number of tokens can include a number of dynamic tokens that can be requested for the same account identifier (e.g., PAN) and/or same device at one time. In some embodiments, the number of tokens can be optionally provided to the token requestor at the time of a token generation request. In some embodiments, tokens may be provided with overlapping time to live (TTL) so that one or more tokens may be active at any given time… In some embodiments, the corresponding record in the token registry database 202A may be marked deactivated (e.g., no longer valid for new purchases), but may remain available for exception processing for a limited period of time and may then be subsequently removed. In some embodiments, the network token system 202 may purge the tokens that have expired or that have been deactivated for a period of time on a periodic basis. Token requestors may also create batch files of token requests (e.g., add, delete or deactivate) and send them to the network token system 202 on a periodic basis.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Patterson with the ability to be able to have multiple tokens associated with an account and batch process token request to add, delete and deactivate tokens as taught by Dill, doing so allows the token requestor to acquire a number of tokens for the same PAN at the time of the request [0063].  

As per claim 5, Patterson discloses:
wherein each of the at least one new token is unique. [0028] wherein the account information and numbers would be unique to the customer.


As per claim 6, Patterson does not expressly disclose the following, Dill, however discloses:
further comprising: receiving, with at least one processor, a notification of fraudulent activity associated with the at least one old payment device; [0201], [0209] For example, if a malicious third party intercepts a token value and attempts to use the token value in a transaction initiated by a mobile device the populated token requestor identifier associated with the mobile device or mobile wallet of the malicious third party would not match the token requestor identifier stored in the token vault for the token. As such, any transaction associated with the authorization request message may be denied as being fraudulent. Further, the token record may be inactivated and/or otherwise indicated as being compromised. The network token system may further inform the consumer, an issuer, and any other interested parties associated with the compromised token record.
modifying, with at least one processor and in at least one database, storage of the at least one new token to deactivate a link to the at least one old token; and [0105], [0114], [0209] . Further, the token record may be inactivated and/or otherwise indicated as being compromised…Tokens in the token registry database 202A may include different token states that may determine whether a token may be used in a transaction as well as the actions necessary to allow a token to be used in a transaction. For example, token states may include active, inactive, suspended, on hold, deactivated, or any other indication of the availability for a token to be used in a transaction… For example, the network token system 202 may de-activate a token and its associations when the token becomes inactive, suspended or temporarily locked.
declining, with at least one processor, new transaction requests comprising the at least one old token. [0105], [0179], [0209]  As such, any transaction associated with the authorization request message may be denied as being fraudulent. Further, the token record may be inactivated and/or otherwise indicated as being compromised. The network token system may further inform the consumer, an issuer, and any other interested parties associated with the compromised token record… In one embodiment, the authorization module 512, in conjunction with the processor 502, may provide support for lost and stolen devices. For example, if the authorization module 512 and processor 502 determine that the token is inactive or has been deactivated, the authorization module 512 and the processor 502 may block the deactivated token and may decline the transaction. The authorization module 512 and the processor 502 may also generate and send a notification message to any issuers for blocked accounts.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Patterson with the ability to decline transactions associated with tokens that are flagged as inactive due to being involved in fraudulent transactions as taught by Dill, doing so further prevents the token from being used in future transactions [0045, 0209].  

As per claim 7, Patterson does not expressly disclose the following, Dill, however discloses:
further comprising: receiving, with at least one processor, a notification of fraudulent activity associated with the at least one new payment device; [0201], [0209] For example, if a malicious third party intercepts a token value and attempts to use the token value in a transaction initiated by a mobile device the populated token requestor identifier associated with the mobile device or mobile wallet of the malicious third party would not match the token requestor identifier stored in the token vault for the token. As such, any transaction associated with the authorization request message may be denied as being fraudulent. Further, the token record may be inactivated and/or otherwise indicated as being compromised. The network token system may further inform the consumer, an issuer, and any other interested parties associated with the compromised token record.
modifying, with at least one processor, a status of the at least one new token associated with the at least one new payment device to prevent the at least one new token from being communicated to issuers; and [0114] In some embodiments, the network token system 202 may provide token life-cycle management services to the registered entities. Life-cycle management can be useful when a token is compromised or a payment device is lost. For example, the network token system 202 may de-activate a token and its associations when the token becomes inactive, suspended or temporarily locked. The network token system 202 may deactivate a token by temporarily locking or suspending the token for a specific token requestor. The network token system 202 may also cancel a token to permanently mark a token as deleted to prevent any future transactions.
declining, with at least one processor, new transaction requests comprising the at least one old token and/or the at least one new token. [0179] In one embodiment, the authorization module 512, in conjunction with the processor 502, may provide support for lost and stolen devices. For example, if the authorization module 512 and processor 502 determine that the token is inactive or has been deactivated, the authorization module 512 and the processor 502 may block the deactivated token and may decline the transaction. The authorization module 512 and the processor 502 may also generate and send a notification message to any issuers for blocked accounts.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Patterson with the ability to decline transactions associated with tokens that are flagged as inactive due to being involved in fraudulent transactions as taught by Dill, doing so further prevents the token from being used in future transactions [0045, 0209].  

As per claim 18, Patterson does not expressly disclose the following, Dill, however discloses:
wherein the at least one old token comprises a plurality of old tokens, step (b) further comprises generating the at least one new token for each old token, and step (c) further comprises linking, in the at least one database, the at least one new token to each old token, wherein each of the at least one new token is unique. [0052], [0063], [0109], [0146], [0196] see fig. 6, showing the unique network tokens 606,  A number of tokens can include a number of dynamic tokens that can be requested for the same account identifier (e.g., PAN) and/or same device at one time. In some embodiments, the number of tokens can be optionally provided to the token requestor at the time of a token generation request. In some embodiments, tokens may be provided with overlapping time to live (TTL) so that one or more tokens may be active at any given time… In some embodiments, the corresponding record in the token registry database 202A may be marked deactivated (e.g., no longer valid for new purchases), but may remain available for exception processing for a limited period of time and may then be subsequently removed. In some embodiments, the network token system 202 may purge the tokens that have expired or that have been deactivated for a period of time on a periodic basis. Token requestors may also create batch files of token requests (e.g., add, delete or deactivate) and send them to the network token system 202 on a periodic basis…As can be seen in Table 3 above, the token routing table may include a plurality of payment token issuer identifiers (e.g., token BIN) each of which may be associated with one of a plurality of real issuer identifiers (e.g., real BIN) for a plurality of issuers.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Patterson with the ability to be able to have multiple tokens associated with an account and batch process token request to add, delete and deactivate tokens as taught by Dill, doing so allows the token requestor to acquire a number of tokens for the same PAN at the time of the request [0063].  

As per claims 11-14, claims 11-14 recite substantially similar limitations to those found in claims 4-7, respectively.  Therefor claims 11-14 are rejected under the same art and rationale as claims 4-7.  Furthermore, Patterson discloses a system comprising a processor configured to execute instructions [0010].

As per claims 19, and 20, claims 19 and 20 recite substantially similar limitations to those found in claims 6, and 7, respectively.  Therefor claims 19 and 20 are rejected under the same art and rationale .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Easley, et al, US Patent 10,657,527 discloses “Moreover, in instances where the user's backend (e.g., actual) account is compromised such that the old backend account is closed (e.g., frozen, suspended, deleted) and a new backend account number and payment card are created, the existing links between ghost account(s) and the old backend account may be automatically migrated to link to the new account without the need for any actions performed by the user.”  Gandhi, et al., US Patent Application Publication 20190114633 discloses “As will be explained later in FIGS. 7 and 8, this expired card data and reissued card data is transmitted to the payment network server 208 when the issuer institution registers for processing payment card transactions using expired payment cards and is updated when existing cards expire and new cards are issued. There is also provided a payment network database 214 in communication with the payment network server 208. The payment network database 214 serves at least to store the expired card data and the reissued card data provided by the issuer server 210 for processing payment card transactions using expired payment cards.”  And Rosano, et al. US Patent Application Publication 20170116585 discloses “In one embodiment, database 220 includes old payment account numbers (PAN), old expiration dates associated with the old PANs, updated PANs, updated expiration dates, and tokens.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


	
	
	/GREGORY S CUNNINGHAM II/               Examiner, Art Unit 3694